DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, species I, in the reply filed on 9/30/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 3 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would The limitation “about 10 Å” of the claim has been rendered indefinite by the use of the term “about”.
Claim 27 recites the limitation “the dielectric layer” in line 4. It is not clear whether the limitation refers to “a dielectric layer” in line 2 of claim 27, or to “a dielectric layer” in line 4 of claim 27. For examination purposes, the limitation is considered as “a dielectric layer” in line 4 of claim 27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Khvalkovskiy (US 2014/0056060) in view of Sasaki (US 2018/0123021).
Regarding claim 1, Khvalkovskiy discloses, in FIG. 8 and in related text, a method comprising: 
depositing a plurality of layers comprising: 
depositing a spin orbit coupling layer (220), wherein the spin orbit coupling layer is configured to generate spin polarized carriers; 
depositing a dielectric layer (230) over the spin orbit coupling layer, wherein the dielectric layer is configured to allow the spin polarized carriers to tunnel through (dielectric layer 230 enhances spin-orbit field by spin-polarized carriers that diffuse from spin orbit coupling layer 220 into free layer 212); 
depositing a free layer (212) over the dielectric layer; 
depositing a tunnel barrier layer (214) over the free layer; and 

Khvalkovskiy does not explicitly disclose:
performing a first patterning process to pattern the plurality of layers; 
performing a second patterning process to pattern the reference layer, the tunnel barrier layer, the free layer, and the dielectric layer, wherein the second patterning process stops on a top surface of the spin orbit coupling layer.
Sasaki teaches performing a first patterning process to pattern a plurality of layers (1, 2, 3, 20); performing a second patterning process to pattern the plurality of layers, wherein the second patterning process stops on a top surface of spin orbit coupling layer (20) (see Sasaki, FIG. 11, [0136]-[0140]). Thus Sasaki teaches performing a first patterning process to pattern the plurality of layers; performing a second patterning process to pattern the reference layer, the tunnel barrier layer, the free layer, and the dielectric layer, wherein the second patterning process stops on a top surface of the spin orbit coupling layer.
Khvalkovskiy and Sasaki are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Khvalkovskiy with the features of Sasaki because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khvalkovskiy to include performing a first patterning process to pattern the plurality of layers; performing a second patterning process to pattern the reference layer, the tunnel barrier layer, the free layer, and the 
Regarding claim 3, Khvalkovskiy in view of Sasaki teaches the method of claim 1.
Khvalkovskiy discloses wherein the dielectric layer (230) is deposited to a thickness greater than 10 Å. Khvalkovskiy also discloses the resistance-area of the dielectric layer is small (see Khvalkovskiy, [0071], [0108]).
Khvalkovskiy does not explicitly disclose wherein the dielectric layer is deposited to a thickness smaller than about 10 Å.
However, it is well known that, according to Pouillet's law, the resistance (R) of the dielectric layer is determined by the thickness (L) of the dielectric layer (                        
                            R
                            =
                            ρ
                            
                                
                                    L
                                
                                
                                    A
                                
                            
                        
                    ). That is, the thickness is the dielectric layer is a result effective variable. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Regarding claim 9, Khvalkovskiy in view of Sasaki teaches the method of claim 1.
Khvalkovskiy discloses wherein the depositing the dielectric layer (230) comprises depositing an oxide layer (see Khvalkovskiy, [0071]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Khvalkovskiy in view of Sasaki, and further in view of O'Brien (US 2020/0227474).
Regarding claim 2, Khvalkovskiy in view of Sasaki teaches the method of claim 1.
Sasaki teaches wherein after the first patterning process, a remaining portion of the spin orbit coupling layer (20) forms a strip (see Sasaki, FIG. 11(b)), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Khvalkovskiy discloses a current (JSO) is driven through the spin orbit coupling layer (220) (see Khvalkovskiy, FIG. 8, [0041]).
Khvalkovskiy does not explicitly disclose wherein the method further comprises connecting opposing terminals of a voltage source to the spin orbit coupling layer.
O’Brian teaches wherein the method further comprises connecting opposing terminals (A, B) of a voltage source to the spin orbit coupling layer (101) (see O’Brian, FIG. 3B, [0068]).
Khvalkovskiy and O’Brian are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Khvalkovskiy with the features of O’Brian because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khvalkovskiy to include wherein the method further comprises connecting opposing terminals of a voltage source to the spin .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Khvalkovskiy in view of Sasaki, and further in view of Smith (US 2020/0006626).
Regarding claim 4, Khvalkovskiy in view of Sasaki teaches the method of claim 1.
Khvalkovskiy discloses the depositing the spin orbit coupling layer (see discussion on claim 1 above).
Khvalkovskiy does not explicitly disclose wherein the depositing the spin orbit coupling layer comprises physical vapor deposition.
Smith teaches wherein the depositing the spin orbit coupling layer (SOT electrode layer) comprises physical vapor deposition (see Smith, [0066]).
Khvalkovskiy and Smith are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Khvalkovskiy with the features of Smith because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khvalkovskiy to include wherein the depositing the spin orbit coupling layer comprises physical vapor deposition, as taught by Smith, because it is use of known technique to improve similar devices (methods, or products) in the same way. See MPEP § 2143.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Khvalkovskiy in view of Sasaki, and further in view of Tang (US 2013/0032908).
Regarding claim 7, Khvalkovskiy in view of Sasaki teaches the method of claim 1.
Khvalkovskiy discloses the plurality of layers including the dielectric layer (see discussion on claim 1 above).
Khvalkovskiy does not explicitly discloses depositing a dielectric capping layer, wherein the dielectric capping layer contacts a sidewall of the dielectric layer.
Tang teaches depositing a dielectric capping layer (42) on sidewalls of MTJ layers (28) and on top of bottom electrode (26) (see Tang, FIG. 5, [0009], [0014]). Thus Tang teaches depositing a dielectric capping layer, wherein the dielectric capping layer contacts a sidewall of the dielectric layer. 
Khvalkovskiy and Tang are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Khvalkovskiy with the features of Tang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khvalkovskiy to include depositing a dielectric capping layer, wherein the dielectric capping layer contacts a sidewall of the dielectric layer, as taught by Tang, in order to protect MTJ stack (see Tang, [0018]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Khvalkovskiy in view of Sasaki, and further in view of Gurram (M Gurram et al., Electrical spin injection, transport, and detection in graphene-hexagonal boron nitride van der Waals heterostructures: progress and perspectives, 2018 2D Mater. 5 032004).
Regarding claim 8, Khvalkovskiy in view of Sasaki teaches the method of claim 1.
Khvalkovskiy wherein the depositing the dielectric layer (230) comprises depositing an oxide layer or other insulating material (see Khvalkovskiy, [0071]).
Khvalkovskiy does not explicitly disclose wherein the depositing the dielectric layer comprises depositing a nitride layer.
Gurram teaches oxide layer and nitride layer (hexagonal boron nitride) for spin injection. Thus Gurram teaches wherein the depositing the dielectric layer comprises depositing a nitride layer.
Khvalkovskiy and Gurram are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Khvalkovskiy with the features of Gurram because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khvalkovskiy to include wherein the depositing the dielectric layer comprises depositing a nitride layer, because it is simple substitution of one known element for another to obtain predictable results (for spin injection). See MPEP § 2143.
Claims 21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Khvalkovskiy (US 2014/0056060) in view of Tang (US 2013/0032908).
Regarding claim 21, Khvalkovskiy discloses, in FIG. 8 and in related text, a method comprising: 
forming a metal layer (220); 

a dielectric layer (230) over the metal layer; 
a free layer (212) over the dielectric layer, wherein the dielectric layer has a thickness configured to allow spin polarized carriers in the metal layer to flow through the dielectric layer into the free layer (dielectric layer 230 enhances spin-orbit field by spin-polarized carriers that diffuse from spin orbit coupling layer 220 into free layer 212); 
a tunnel barrier layer (214) over the free layer; and 
a reference layer (216) over the tunnel barrier layer (see Khvalkovskiy, [0036]-[0037], [0039]-[0041], [0070]-[0071], [0107]-[0109]). 
Khvalkovskiy does not explicitly disclose depositing a dielectric capping layer on sidewalls of the MTJ, wherein the dielectric capping layer contacts edges of the dielectric layer, and extends on a top surface of the metal layer.
Tang teaches depositing a dielectric capping layer (42) on sidewalls of MTJ layers (28) and on top of bottom electrode (26) (see Tang, FIG. 5, [0009], [0014]). Thus Tang teaches depositing a dielectric capping layer on sidewalls of the MTJ, wherein the dielectric capping layer contacts edges of the dielectric layer, and extends on a top surface of the metal layer.
Khvalkovskiy and Tang are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Khvalkovskiy with the features of Tang because they are from the same field of endeavor.

Regarding claim 23, Khvalkovskiy in view of Tang teaches the method of claim 21.
Khvalkovskiy discloses wherein the forming the dielectric layer (230) comprises depositing a material selected from the group consisting of MgO, HfOx, AlOx, AgOx, CuO, SrO, HfN, AIN, AgN, SrN, and combinations thereof (see Khvalkovskiy, [0071]).
Regarding claim 24, Khvalkovskiy in view of Tang teaches the method of claim 21.
Khvalkovskiy discloses wherein the free layer has an in-plane spin polarization direction (see Khvalkovskiy, FIG. 6, [0062], [0070]).
Regarding claim 25, Khvalkovskiy in view of Tang teaches the method of claim 21.
Khvalkovskiy discloses wherein the free layer has a perpendicular spin polarization direction (see Khvalkovskiy, FIG. 4, [0050], [0070]).
Regarding claim 26, Khvalkovskiy in view of Tang teaches the method of claim 21.
Khvalkovskiy discloses wherein the metal layer is selected from the group consisting of W, Ta, Pt, AuPt, W3Ta, BixSey.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Khvalkovskiy in view of Tang, and further in view of Putkonen (Putkonen et al., Surface-controlled growth of magnesium oxide thin films by atomic layer epitaxy, J. Mater. Chem., 1999, 9, 2449-2452).
Regarding claim 22, Khvalkovskiy in view of Tang teaches the method of claim 21.
Khvalkovskiy discloses the dielectric layer (230) is MgO (see Khvalkovskiy, [0071]).
Khvalkovskiy does not explicitly disclose wherein the forming the dielectric layer is performed through atomic layer deposition.
Putkonen teaches forming magnesium oxide thin films by atomic layer deposition (see Putkonen, Abstract). Thus Putkonen teaches wherein the forming the dielectric layer is performed through atomic layer deposition.
Khvalkovskiy and Putkonen are analogous art because they both are directed to device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Khvalkovskiy with the features of Putkonen because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khvalkovskiy to include wherein the forming the dielectric layer is performed through atomic layer deposition, as taught by Putkonen, in order to have good film quality and conformal coating (see Putkonen, Conclusions).
Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Khvalkovskiy (US 2014/0056060) in view of Tang (US 2013/0032908), Luongo (J. P. Luongo, Infrared Characterization of alpha- and beta-Crystalline Silicon Nitride, 1983 J. Electrochem. Soc. 130 1560) and Sasaki (US 2018/0123021).
Regarding claim 27, Khvalkovskiy discloses, in FIG. 8 and in related text, a method comprising: 
depositing a metal layer (220); 
depositing a dielectric layer (230) over the metal layer, wherein the dielectric layer has a thickness thin enough to allow spin polarized carriers to flow through (dielectric layer 230 enhances spin-orbit field by spin-polarized carriers that diffuse from spin orbit coupling layer 220 into free layer 212); 
depositing a free layer (212) over the dielectric layer; 
depositing a tunnel barrier layer (214) over the free layer; 
depositing a reference layer (216) over the tunnel barrier layer (see Khvalkovskiy, [0036]-[0037], [0039]-[0041], [0070]-[0071], [0107]-[0109]). 
Khvalkovskiy does not explicitly disclose depositing a dielectric layer; depositing a metal layer over and contacting the dielectric layer.
Tang teaches depositing a dielectric layer (24); depositing a metal layer (26) over and contacting the dielectric layer (see Tang, FIG. 5, [0009]).
Khvalkovskiy and Tang are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Khvalkovskiy with the features of Tang because they are from the same field of endeavor.

Tang teaches the dielectric layer (24) is silicon nitride layer. Tang does not explicitly teach a dielectric layer having a crystalline structure.
Luongo teaches silicon nitride with crystalline structure (see Luongo, Abstract). Thus Luongo teaches a dielectric layer having a crystalline structure. 
Khvalkovskiy and Luongo are analogous art because they both are directed to solid state devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Khvalkovskiy with the features of Luongo because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khvalkovskiy as already modified by Tang to include a dielectric layer having a crystalline structure, as taught by Luongo, because it is obvious to try, choosing from a finite number of identified, predictable solutions (alpha crystalline, beta crystalline, and amorphous), with a reasonable expectation of success. See MPEP § 2143. 
Khvalkovskiy does not explicitly disclose etching the reference layer, the tunnel barrier layer, the free layer, and the dielectric layer, wherein the etching is stopped on the metal layer.
Sasaki teaches etching (with photolithography) layers of magnetoresistance effect element and stopping on the metal layer (20) (see Sasaki, FIG. 11, [0136]-
Khvalkovskiy and Sasaki are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Khvalkovskiy with the features of Sasaki because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khvalkovskiy to include etching the reference layer, the tunnel barrier layer, the free layer, and the dielectric layer, wherein the etching is stopped on the metal layer, as taught by Sasaki, in order to form a rectangular magnetoresistance effect element (see Sasaki, [0136]).
Regarding claim 28, Khvalkovskiy in view of Tang, Luongo and Sasaki teaches the method of claim 27.
Khvalkovskiy discloses wherein the dielectric layer (230) is thin enough to allow electrons to tunnel through (see Khvalkovskiy, [0041]-[0042], [0071]).
Regarding claim 29, Khvalkovskiy in view of Tang, Luongo and Sasaki teaches the method of claim 27.
Khvalkovskiy discloses wherein the depositing the dielectric layer (230) comprises depositing MgO (see Khvalkovskiy, [0071]).
Regarding claim 30, Khvalkovskiy in view of Tang, Luongo and Sasaki teaches the method of claim 27.
Khvalkovskiy discloses wherein the depositing the metal layer (220) comprises depositing tungsten (see Khvalkovskiy, [0040]).
Regarding claim 31, Khvalkovskiy in view of Tang, Luongo and Sasaki teaches the method of claim 27.
Khvalkovskiy discloses wherein the free layer comprises depositing a ferromagnetic material (see Khvalkovskiy, [0037]).

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records, individually or in combination, do not disclose nor teach “forming a magnesium oxide seed layer underlying and contacting the spin orbit coupling layer” in combination with other limitations as recited in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811